
	

113 SRES 362 IS: Supporting the goals and ideals of “Career and Technical Education Month”.
U.S. Senate
2014-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 362
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2014
			Mr. Kaine (for himself, Mr. Portman, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of Career and Technical Education Month.
	
	Whereas a competitive global economy requires workers to be trained in skilled professions;Whereas in a National Association of Manufacturers report, 80  percent of respondents
			 indicate a moderate to severe shortage of qualified skilled production
			 employees, including frontline workers, such as machinists, operators,
			 craft workers, distributors, and technicians;Whereas career and technical education (referred to in this preamble as CTE) has proven to be an effective solution to ensure that competitive,
			 skilled workers are ready, willing, and capable of holding jobs in
			 high-wage, high-skill, and in-demand career fields, such as science,
			 technology, engineering, and mathematics disciplines,
			 nursing, allied health, construction, information technology, energy
			 sustainability, and many other fields that are vital in keeping the United
			 States
			 competitive in the global economy;Whereas approximately 14,000,000 students are enrolled in CTE programs, which exist in each State
			 and in nearly 1,300 public high
			 schools and 1,700 2-year colleges across the United States;Whereas 10 of the 20 fastest growing occupations in the United States require an associate's
			 degree,
			 or a degree with fewer requirements;Whereas 13 of
			 the 20 occupations with the largest number of new jobs projected require
			 on-the-job training and an associate's degree or certificate, and nearly
			 all
			 such occupations
			 require real-world skills that individuals can master through CTE;Whereas CTE  matches employability skills with workforce demand and
			 provides relevant academic and technical coursework, leading to
			 industry-recognized credentials for secondary and postsecondary education
			 and adult learners;Whereas CTE students are significantly more likely than non-CTE
			 students to report developing problem-solving, project-completion,
			 research, mathematics, college application, work-related,
			 communication, time management, and critical thinking skills during high
			 school; andWhereas students at schools with highly-integrated, rigorous academic and CTE programs have
			 significantly higher achievement in reading,
			 mathematics, and science than students at schools with less integrated
			 programs: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the month of February as Career and Technical Education Month to celebrate career and
			 technical education across the United States;(2)supports the goals and ideals of Career and Technical Education Month;(3)recognizes the importance of career and technical education in preparing a well-educated and
			 skilled workforce in the United States; and(4)encourages educators, counselors, and administrators to promote career and technical education as
			 an option for students.
			
